UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4771


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RHINELANDER HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Irene C. Berger, District
Judge. (5:15-cr-00033-1)


Submitted:   August 3, 2016                 Decided:   August 11, 2016


Before WILKINSON and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John H. Tinney, Jr., HENDRICKSON & LONG, PLLC, Charleston, West
Virginia, for Appellant. Miller A. Bushong, III, OFFICE OF THE
UNITED STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rhinelander   Hernandez   pled   guilty,   pursuant     to    a    plea

agreement, to distribution of a quantity of heroin, in violation

of 21 U.S.C. § 841(a)(1) (2012), and the district court imposed a

downward variant sentence of 120 months’ imprisonment.             Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

but questioning whether the district court erred in sentencing

Hernandez as a career offender.   In his pro se supplemental brief,

Hernandez also contends that the court erred in sentencing him as

a career offender and further argues that his former counsel

rendered   ineffective   assistance   by   failing   to   object   to    the

designation of the prior West Virginia conviction for conspiracy

to commit a felony as a predicate offense for purposes of the

career offender enhancement.    The Government moves to dismiss the

appeal pursuant to the appeal waiver provision in Hernandez’s plea

agreement.    Hernandez opposes dismissal.       For the reasons that

follow, we grant the motion and dismiss the appeal.

     “We review the validity of an appeal waiver de novo, and will

enforce the waiver if it is valid and the issue appealed is within

the scope of the waiver.”      United States v. Copeland, 707 F.3d
522, 528 (4th Cir. 2013) (internal quotation marks omitted).            “The

validity of an appeal waiver depends on whether the defendant

knowingly and intelligently agreed to waive the right to appeal.”

                                  2
United States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005).                      To

determine whether a waiver is knowing and intelligent, we examine

“the   totality   of   the   circumstances      .    .    .    ,   including   the

background, experience, and conduct of the accused.” Id. (internal

quotation    marks    omitted).     “Generally,      if       a    district   court

questions a defendant regarding the waiver of appellate rights

during the [plea] colloquy and the record indicates that the

defendant understood the full significance of the waiver, the

waiver is valid.”      Copeland, 707 F.3d at 528 (internal quotation

marks omitted).

       In his plea agreement, Hernandez waived his right to appeal

his conviction and sentence “on any ground whatsoever,” reserving

only his right to “appeal any sentence that exceeds the maximum

penalty prescribed by statute” and his right to file a “post-

conviction collateral attack or direct appeal based on a claim of

ineffective assistance of counsel.”         The language of this appeal

waiver is clear and unambiguous, and the record reveals that

Hernandez understood the full significance of the waiver.                       The

court also confirmed that Hernandez was competent to plead guilty

and was entering his plea in the absence of threats, force, or

promises    outside    of   those   contained   in       the      plea   agreement.

Accordingly, we conclude that Hernandez’s appeal waiver is valid

and enforceable.



                                      3
     We also conclude that Hernandez’s challenges to the career

offender enhancement fall squarely within the scope of the waiver.

Although Hernandez’s ineffective assistance claim is not waived,

it is not cognizable on direct appeal “[b]ecause there is no

conclusive evidence of ineffective assistance on the face of this

record.”    United States v. Faulls, 821 F.3d 502, 508 (4th Cir.

2016).    Indeed, Hernandez’s “claim should be raised, if at all, in

a 28 U.S.C. § 2255 motion.”           Id.

     We have thoroughly reviewed the record in accordance with

Anders and have identified no potentially meritorious issues that

fall outside the scope of the appeal waiver.                   We therefore grant

the Government’s motion and dismiss Hernandez’s appeal. This court

requires that counsel inform Hernandez, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Hernandez requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in     this   court     for   leave    to     withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Hernandez.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    court   and     argument      would    not    aid    the

decisional process.

                                                                             DISMISSED



                                            4